FILED
                           NOT FOR PUBLICATION                               JUN 29 2015

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-30298

              Plaintiff - Appellee,              D.C. No. 4:11-cr-00060-DLC

 v.
                                                 MEMORANDUM*
PATRICK JEDIDYA LAVERDURE, Jr.,

              Defendant - Appellant.


                    Appeal from the United States District Court
                            for the District of Montana
                    Dana L. Christensen, Chief Judge, Presiding

                             Submitted June 22, 2015**

Before:       HAWKINS, GRABER, and W. FLETCHER, Circuit Judges.

      Patrick Jedidya Laverdure, Jr., appeals from the district court’s judgment

and challenges the 160-month sentence and a special condition of supervised

release imposed following his jury-trial conviction for aggravated sexual abuse, in

violation of 18 U.S.C. §§ 1153(a) and 2241, and abusive sexual contact, in

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
violation of 18 U.S.C. §§ 1153(a) and 2244. We have jurisdiction under 28 U.S.C.

§ 1291. We affirm in part, vacate in part, and remand for further proceedings.

      Laverdure contends that his custodial sentence is substantively unreasonable

in light of his personal history and fetal alcohol syndrome. The district court did

not abuse its discretion in imposing Laverdure’s sentence. See Gall v. United

States, 552 U.S. 38, 51 (2007). The within-Guidelines sentence is substantively

reasonable in light of the 18 U.S.C. § 3553(a) sentencing factors and the totality of

the circumstances, including the nature of the offense and the need to protect the

public. See Gall, 552 U.S. at 51. Accordingly, we affirm the custodial sentence.

      Laverdure also challenges the district court’s imposition of special

supervised release condition 9, which prohibits him from associating with minors

in several ways. In light of the government’s concession that this condition is

overbroad, we vacate and remand for the district court to consider whether it is

necessary to impose a similar but more narrowly drawn restriction. See United

States v. Wolf Child, 699 F.3d 1082, 1103 (9th Cir. 2012). If the court decides to

impose a similar condition, it shall undertake an individualized review of

Laverdure’s relationship with his minor daughter to determine whether the

condition should apply to her. See id. at 1093-94.

      AFFIRMED in part; VACATED in part; REMANDED.


                                          2                                    13-30298